     Case 2:18-cv-00578-TLN-DMC Document 26 Filed 04/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ANTHONY L. ZEIGLER,                               No. 2:18-cv-00578-TLN-DMC
12                       Petitioner,
13               v.                                     ORDER
14    ROBERT FOX,
15                       Respondent.
16

17           Petitioner Anthony L. Zeigler (“Petitioner”), a state prisoner proceeding pro se, brings this

18   Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c)(21).

20           On February 22, 2021, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. (ECF No. 25.) No objections to the findings and

23   recommendations have been filed.

24           The Court has reviewed the file under the applicable legal standards and finds the

25   Findings and Recommendations to be supported by the record and by the Magistrate Judge's

26   analysis.

27           Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has

28   considered whether to issue a certificate of appealability. Before Petitioner can appeal this
                                                       1
     Case 2:18-cv-00578-TLN-DMC Document 26 Filed 04/07/21 Page 2 of 2


 1   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).
 2   Where the petition is denied on the merits, a certificate of appealability may issue under 28
 3   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a
 4   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of
 5   appealability indicating which issues satisfy the required showing or must state the reasons why
 6   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on
 7   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that
 8   jurists of reason would find it debatable whether the district court was correct in its proced ural
 9   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid
10   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.
11   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484–85 (2000)). For the reasons set forth in the
12   Findings and Recommendations (ECF No. 25), the Court finds that issuance of a certificate of
13   appealability is not warranted in this case.
14          Accordingly, IT IS HEREBY ORDERED that:
15          1. The Findings and Recommendations filed February 22, 2021 (ECF No. 25), are
16   ADOPTED IN FULL;
17          2. Petitioner’s Petition for a Writ of Habeas Corpus (ECF No. 1) is DENIED;
18          3. The Court declines to issue a certificate of appealability; and
19          4. The Clerk of the Court is directed to enter Judgment and close this file.
20          IT IS SO ORDERED.
21   DATED: April 6, 2021
22

23

24
                                                     Troy L. Nunley
25                                                   United States District Judge
26

27

28
                                                         2
